Citation Nr: 0841404	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-21 613	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for loss/erosion of 
teeth, to include as secondary to service-connected 
fibromyalgia or as due to an undiagnosed illness.  

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1990 to June 
1991, and had additional periods of reserve service.  He had 
service in Southwest Asia from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA).  In a May 2005 rating decision, the 
Regional Office (RO) in Nashville, Tennessee denied the 
veteran's claim of entitlement to service connection for 
loss/erosion of teeth.  In a February 2008 rating decision 
the Philadelphia, Pennsylvania RO continued a 20 percent 
evaluation for the veteran's service-connected fibromyalgia.  
Jurisdiction over this claim now lies with the Nashville, 
Tennessee RO.  

The veteran's claim of entitlement to service connection for 
loss/erosion of teeth, to include as secondary to service-
connected fibromyalgia and as due to an undiagnosed illness 
was last before the Board in March 2007 when it was remanded 
for further development.  That development has been completed 
and the claim is now ready for adjudication.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's loss/erosion of teeth is due to a diagnosed 
illness, GERD, which was not incurred in service.  

2.  The veteran's fibromyalgia is not refractory to therapy.


CONCLUSIONS OF LAW

1.  Service connection for loss/erosion of teeth is not 
established.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 
5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 8850-5025 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the veteran's service connection claim, the 
RO provided the appellant pre-adjudication notice by a letter 
dated in August 2004.  Although the pre-adjudication notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess, supra.  


For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice was sent in a May 2008 letter and the claim 
was readjudicated in an August 2008 statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the veteran's service treatment records, 
assisted the veteran in obtaining evidence, afforded the 
veteran physical examinations and obtained medical opinions 
as to the etiology of his loss/erosion of the teeth and the 
severity of his service-connected fibromyalgia.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Dental Claim

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.

As provided for under VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service 
(Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100% by schedular evaluation or who 
are entitled to the 100% rating by reason of individual 
unemployability (Class IV eligibility); those who participate 
in a rehabilitation program under 38 U.S.C. chapter 31 
(Class V eligibility); and those who are scheduled for 
admission or who are otherwise receiving care and services 
under chapter 17 of 38 U.S.C. (Class VI eligibility).  
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. §3.317(a)(1).  The veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf War and is a "Persian Gulf veteran."  See 38 
C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2008).

Initially, the Board notes that the veteran is not claiming 
that his condition is due to dental trauma in service.  The 
Board has reviewed the veteran's service treatment records 
and has found no evidence of trauma to the teeth.  He is 
likewise not applying for one-time dental treatment.  The 
veteran has asserted that his dental condition is 
attributable to his service-connected fibromyalgia or is due 
to an undiagnosed illness related to his service in Southwest 
Asia.  

It is established that the veteran currently has loss and 
erosion of his teeth, which the veteran reports as having an 
onset approximately two years after his discharge from 
service.  

The veteran's service treatment records do not document any 
loss/erosion of the teeth or any gastrointestinal disorder.  
The report of a September 1991 separation examination 
included a normal clinical evaluation of the abdomen and 
viscera; no pertinent defects or diagnoses were noted.  

A VA dental examination dated September 2004 indicated that 
the veteran definitely had erosion of the teeth, and, 
although the veteran had not demonstrated acid reflux 
previously, it would be assumed that since the veteran did 
not admit to any parafunctional habits, that he must have 
some kind of acid reflux to cause the erosion.  

During a September 2004 for fibromyalgia, the veteran stated 
that he recalled experiencing acid reflux and nausea in 1996, 
which was treated with medication.  

A review of the veteran's VA medical record shows a September 
2004 diagnosis of "silent reflux" as well as 
gastroespohageal reflux disease (GERD) treated with 
medication.

The report of a March 2005 Gulf War Guidelines examination 
noted the veteran had deterioration of his teeth thought 
secondary to GERD.  The veteran reported a history of 
regurgitations and belching with an acidic/foul taste.  The 
medication seemed to help with the intermittent nausea and 
vomiting.  

In a January 2006 letter, a private dentist indicated that 
the veteran had erosion of the teeth, which the dentist 
initially felt was due to acid reflux; however, it was also 
noted that acid reflux testing was negative and the dentist 
indicated that she was concerned that the veteran might have 
been exposed to something during his period of service that 
could have caused this condition.  The dentist noted that the 
erosion was documented in her records as early as 2001.  

In furtherance of the Board's March 2007 remand, the veteran 
was afforded a VA examination based upon a full review of the 
claims file to address the etiology of his dental condition.  
Examination resulted in an impression of moderate to severe 
erosions of the lingual surfaces of the maxillary teeth.  The 
enamel on the facial surfaces of the upper teeth appeared to 
be protected from this erosion, as did the enamel for the 
lower front teeth.  The examiner stated that this was 
chemical erosion caused by acid, which was gastroesophageal 
in origin due to the location of the eroded surfaces and the 
lack of erosion on other surfaces.  The examiner could think 
of no other source of chemical erosion that would have this 
clinical presentation.  The examiner stated that there was no 
reason to suspect that the loss of or erosion of the 
veteran's teeth was related to either military service, 
fibromyalgia or an undiagnosed illness attributable to 
service in the Persian Gulf.  The examiner concluded that it 
was highly more likely than not that the erosion and loss of 
tooth structure was attributable to GERD or chronic vomiting.  

The probative medical evidence of record has related the 
veteran's currently diagnosed dental condition to GERD or 
chronic vomiting.  The veteran's service treatment records do 
not show diagnosis of a dental disorder manifested by 
loss/erosion of his teeth nor do they show a diagnosis of 
GERD.  The clinical evidence and the veteran's statements 
show that this dental disorder and GERD manifested about two 
years following his discharge.  Service connection on a 
direct basis is not warranted. 

With respect to any claimed relationship between the dental 
disorder and service-connected fibromyalgia, the 
preponderance of the evidence is against a finding of 
secondary service connection.  The preponderance of the 
evidence indicates that the veteran's dental disorder is 
attributable to GERD, not fibromyalgia, and as outlined above 
GERD was not incurred in service.  Although one private 
dentist has speculated that the veteran's dental condition 
could be due to his Persian Gulf service, the preponderance 
of the evidence, particularly the VA examination reports, 
indicates otherwise.  The private dentist's opinion is too 
speculative.  A medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a causal relationship.  Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  The September 2007 VA examination included 
the opinion that the veteran's dental condition was not 
related to the service-connected fibromyalgia.  

The September 2007 examination also included the opinion that 
the veteran's Likewise, because the veteran's dental 
condition has been attributed to a known diagnosis, service 
connection as due to an undiagnosed illness cannot be 
established.  See VAOPGCPREC 8-98 (August 3, 1998).  For 
these reasons the claim must be denied.  

Fibromyalgia Claim

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In deciding the veteran's increased evaluation claim, the 
Board has considered whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran is rated under Diagnostic Code 8850-5025.  Under 
this hyphenated rating code, Diagnostic Code 8850 signals an 
undiagnosed illness for a Persian Gulf War veteran most 
analogous to one of the musculoskeletal diseases found in 
VA's Rating Schedule.  Under Diagnostic Code 5025, 
fibromyalgia is rated based on the following symptoms: with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel syndrome, depression, 
anxiety, or Raynaud's like symptoms.  A 10 percent rating is 
warranted for symptoms that require continuous medication for 
control. A 20 percent rating is warranted for symptoms that 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but are 
present more than one third of the time.  A 40 percent rating 
is warranted for symptoms that are constant, or nearly so, 
and refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic 
Code 8850-5025.  

An August 2007 VA treatment note reflects continued diagnosis 
of fibromyalgia.  At the time this note was written, the 
veteran reported morning stiffness, which improved in about 1 
to 1 1/2 hours.  He was then in no apparent distress.  Review 
of systems showed no numbness, weakness or other neurological 
symptomatology, as well as no arthralgia or myalgia.  This 
note reflects an active prescription for diclofenac twice a 
day as needed for pain and inflammation.

The veteran filed his claim for an increased evaluation of 
fibromyalgia in September 2007 and was provided a VA 
examination in December 2007 to address the severity of the 
condition.  At the time of the examination, the veteran 
related that he had been treated for fibromyalgia for several 
years with reasonably good results.  He reported chronic pain 
and morning stiffness, but that his symptoms were reasonably 
well-controlled with diclofenac.  The veteran stated that he 
was employed in Human Resources, in primarily a desk job, and 
he would miss a "day of work or so every now and then" due 
to his pain and fatigue, but no more often than once a month.  
The veteran reported pain as a 9/10.  Examination resulted in 
an impression of fibromyalgia syndrome.  In closing, the 
examiner remarked that the veteran appeared to have a 
relatively mild disease and has been coping with the symptoms 
fairly effectively.  

To establish entitlement to the maximum 40 percent 
evaluation, it must be shown that the symptomatology of 
fibromyalgia is constant, or nearly so, and refractory to 
therapy.  The preponderance of the evidence in this case, 
however, indicates that, throughout the course of this 
appeal, the veteran's fibromyalgia symptomatology has been 
responsive to therapy.  Accordingly, the claim must be 
denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran reported that his 
fibromyalgia has caused him to miss work occasionally; 
however, there has been no showing by the veteran that his 
service-connected disability has resulted in "marked" 
interference with employment or necessitated frequent periods 
of hospitalization.  The evidence does not show any 
hospitalizations, and the veteran reported missing no more 
than one day of work a month.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met for any of the disabilities at 
issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Barringer v. 
Peake, 22 Vet. App. 242 (2008).


ORDER

Entitlement to service connection for loss/erosion of teeth, 
to include as secondary to service-connected fibromyalgia and 
as due to an undiagnosed illness, is denied.

Entitlement to an evaluation in excess of 20 percent for 
service-connected fibromyalgia is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


